DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . CLAIMS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 15-18 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Watanabe et al. (US 20150071407).
Regarding claim 1, Watanabe teaches a method for determining a total radiation dosage received by an electronic component, the method comprising:
employing a radiation generator 5  to expose the electronic component (x-ray detector) to an ionizing radiation within a contained environment (room) of an inspection system (x-ray system); and
measuring a total radiation dosage received by the electronic component 13 based on a pre-determined position in the contained environment of the inspection system (para 33).
Regarding claim 2, Watanabe teaches the ionizing radiation comprises X-rays 5.
Regarding claim 3, Watanabe teaches subsequent to employing the radiation generator, mapping a plurality of radiation dosages within the contained environment (dose distribution, para 45).
Regarding claim 4, Watanabe teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (dose distribution, para 45).
Regarding claim 5, Watanabe teaches determining a position of the electronic component within the contained environment (para 44).

Regarding claim 8, Watanabe teaches a system for determining a total radiation dosage received by an electronic component, the system comprising:
a processor in communication with one or more types of memory, the processor configured to:
employ a radiation generator 5 to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and
measure a total radiation dosage received by the electronic component 13 based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 9, Watanabe teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 10, Watanabe teaches the processor is further configured to, subsequent to employ the radiation generator, map a plurality of radiation dosages within the contained environment (see above).
Regarding claim 11, Watanabe teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (see above).
Regarding claim 12, Watanabe teaches the processor is further configured to determine a position of the electronic component within the contained environment (see above).
Regarding claim 15, Watanabe teaches a computer program product for determining a total radiation dosage received by an electronic component, the computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
employing a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and
measuring a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 16, Watanabe teaches the ionizing radiation comprises X-rays (see above).

Regarding claim 18, Watanabe teaches the method further comprises determining a position of the electronic component within the contained environment (see above).
Regarding claim 21, Watanabe teaches the contained environment is a housing (a room).
Claim(s) 1-6, 8-12, 15-18 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nishizawa et al. (US 20020131552).
Regarding claim 1, Nishizawa teaches a method for determining a total radiation dosage received by an electronic component, the method comprising:
employing a radiation generator 201a  to expose the electronic component to an ionizing radiation within a contained environment (therapy room) of an inspection system (therapy system); and
measuring a total radiation dosage received by the electronic component 205 based on a pre-determined position in the contained environment of the inspection system (para 42).
Regarding claim 2, Nishizawa teaches the ionizing radiation comprises X-rays (para 36).
Regarding claim 3, Nishizawa teaches subsequent to employing the radiation generator, mapping a plurality of radiation dosages within the contained environment (dose distribution, para 24).
Regarding claim 4, Nishizawa teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (dose distribution, para 42).
Regarding claim 5, Nishizawa teaches determining a position of the electronic component within the contained environment (para 42).
Regarding claim 8, Nishizawa teaches a system for determining a total radiation dosage received by an electronic component, the system comprising:
a processor in communication with one or more types of memory, the processor configured to:
employ a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and

Regarding claim 9, Nishizawa teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 10, Nishizawa teaches the processor is further configured to, subsequent to employ the radiation generator, map a plurality of radiation dosages within the contained environment (see above).
Regarding claim 11, Nishizawa teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (see above).
Regarding claim 12, Nishizawa teaches the processor is further configured to determine a position of the electronic component within the contained environment (see above).
Regarding claim 15, Nishizawa teaches a computer program product for determining a total radiation dosage received by an electronic component, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising: employing a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and measuring a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 16, Nishizawa teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 17, Nishizawa teaches the method further comprises, subsequent to employing the radiation generator, mapping a plurality of radiation dosages in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (see above).
Regarding claim 18, Nishizawa teaches the method further comprises determining a position of the electronic component within the contained environment (see above).
Regarding claim 21, Nishizawa teaches the contained environment is a housing (a room).
Claim(s) 1-2, 6-9, 13-16, 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tajima et al. (US 20150257723).
Regarding claim 1, Tajima teaches a method for determining a total radiation dosage received by an electronic component, the method comprising:
employing a radiation generator 14 to expose the electronic component to an ionizing radiation within a contained environment (room) of an inspection system (x-ray system); and
measuring a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (para 23).
Regarding claim 2, Tajima teaches the ionizing radiation comprises X-rays 14.
Regarding claim 6, Tajima teaches subsequent to measuring a total radiation dosage, determining whether the electronic component has reached a threshold limit of radiation dosage (para 23).
Regarding claim 7, Tajima teaches ending the radiation employed by the radiation generator, based on whether the electronic component has reached the threshold limit (para 23).
Regarding claim 8, Tajima teaches a system for determining a total radiation dosage received by an electronic component, the system comprising: a processor in communication with one or more types of memory, the processor configured to: employ a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and measure a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 9, Tajima teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 13, Tajima teaches the processor is further configured to, subsequent to measure a total radiation dosage, determine whether the electronic component has reached a threshold limit of radiation dosage (see above).
Regarding claim 14, Tajima teaches the processor is further configured to end the radiation employed by the radiation generator, based on whether the electronic component has reached the threshold limit (see above).

Regarding claim 16, Tajima teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 19, Tajima teaches the method further comprises, subsequent to measuring a total radiation dosage, determining whether the electronic component has reached a threshold limit of radiation dosage (see above).
Regarding claim 21, Tajima teaches the contained environment is a housing (a room).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tajima,
Regarding claims 6, 13 and 19 Watanabe fails to teach subsequent to measuring a total radiation dosage, determining whether the electronic component has reached a threshold limit of radiation dosage.
The threshold limit is known (see Tajima para 23).

Regarding claims 7 and 14, Tajima teaches ending the radiation employed by the radiation generator, based on whether the electronic component has reached the threshold limit (para 23).
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
The applicant asserts that Watanabe fails to teach any type of contained environment.  The examiner disagrees.  Watanabe teaches an x-ray diagnostic apparatus located in a room.  The room is considered the contained environment.  The applicant asserts that Watanabe fails to teach an electronic component.  The examiner disagrees. Watanabe teaches x-ray detector 7.  An x-ray detector is considered the electronic component.  Thus, Watanabe teaches the claimed limitations of contained environment and electronic component and the applicant’s assertion is not persuasive. 
The applicant asserts that Nishizawa fails to teach an electronic component.  The examiner disagrees.  Nishizawa teaches measuring a total radiation dosage received by the electronic component 205 based on a pre-determined position in the contained environment (therapy room) of the inspection system (para 42).  Further the applicant asserts that Nishizawa fails to teach a contained environment.  The examiner disagrees.  Nishizawas teaches the therapy system with electronic component located in a therapy room.  The therapy room is considered a contained environment.  Thus Nishizawas teaches the claomed limitions of the contained environment and electronic component and the applicant’s assertion is not persuasive.
Similarly, the applicant asserts that Tajima fails to teach a contained environment.  The examiner disagrees.  Tajima teaches an x-ray diagnostic apparatus located in a room.  The room is considered the contained environment.    Thus, Tajima teaches the claimed limitations of contained environment and the applicant’s assertion is not persuasive. 

The applicant asserts that Watanabe, Nishizawa and Tajima fails to teach the claimed invention. The examiner disagrees.  As discussed above, Watanabe, Nishizawa and Tajima teaches all the claimed limitations (see rejection above).  Thus, the applicant’s assertion is not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884